Exhibit 10.2



Updated: July 2020

NOTICE OF GRANT

PERFORMANCE SHARES

LAMB WESTON HOLDINGS, INC. 2016 STOCK PLAN

(AS AMENDED AND RESTATED AS OF JULY 20, 2017)



Lamb Weston Holdings, Inc., a Delaware corporation (the “Company”), has awarded
to the Participant, as identified below, the number of Performance Shares (the
“Performance Shares”) set forth below. The Performance Shares are subject to all
of the terms and conditions as set forth in this Notice of Grant (the “Notice”)
as well as in the Company’s 2016 Stock Plan (as amended and restated as of July
20, 2017) (the “Plan”) and the Performance Share Agreement (the “Agreement”),
both of which are attached hereto and incorporated in their entirety.  Each
Performance Share represents the right to receive one share of Stock on the
Payment Date (as defined in the Agreement), subject to achievement of the
Performance Targets (as defined in the Agreement) and the other terms and
conditions of this award. The number of Performance Shares that may be earned,
if any, may range from 25% of the Target Number of Performance Shares, if the
minimum Performance Targets and other conditions are met, to 200% of the Target
Number of Performance Shares (the “Maximum Number of Performance Shares”), if
the maximum Performance Targets and other conditions are met.  Capitalized terms
not explicitly defined in this Notice but defined in the Plan or the Agreement
will have the same definitions as in the Plan or the Agreement. In the event of
any conflict between the terms of the Award and the Plan, the terms of the Plan
will control.  



Participant:

Employee ID:

Target Number of Performance Shares:

Maximum Number of Performance Shares:

Date of Approval:



Date of Grant:

Vesting Date:

_____________, subject to the terms and conditions set forth in Section 2 of the
Agreement and Exhibit A to the Agreement.

Dividend Equivalents:  

Yes, dividend equivalents will be accumulated on earned Performance Shares, but
no amounts are paid, until the Payment Date of the Performance Shares, in
accordance with Section 7 of the Agreement.



By the Company’s signature below and by the Participant’s clicking the “Accept”
button online, the Company and the Participant agree that the Performance Shares
are governed by this Notice and by the provisions of the Plan and the Agreement,
both of which are attached to and made a part of this document.  The Participant
acknowledges receipt of copies of the Plan and the Agreement, represents that
the Participant has read and is familiar with their provisions, and hereby
accepts the Performance Shares subject to all of their terms and conditions.



The Company has caused this Notice and the Agreement to be effective as of the
Date of Grant.



LAMB WESTON HOLDINGS, INC.

By:

Date:     __________________________



1

--------------------------------------------------------------------------------

PERFORMANCE SHARE AGREEMENT

LAMB WESTON HOLDINGS, INC. 2016 STOCK PLAN

(AS AMENDED AND RESTATED AS OF JULY 20, 2017)





Lamb Weston Holdings, Inc., a Delaware corporation (the “Company”), has awarded
the Participant, as named in the Notice of Grant (the “Notice”), to which this
Performance Share Agreement (this “Agreement”) is attached, a Performance Share
Award (the “Performance Shares”) that is subject to the Company’s 2016 Stock
Plan (the “Plan”), the Notice, and this Agreement, for the number of Performance
Shares indicated in the Notice.  In the event of any conflict between the terms
in this Agreement and the Plan, the terms of the Plan will control.



1.Definitions.  Capitalized terms used herein without definition have the
meanings set forth in the Plan. The following terms shall have the respective
meanings set forth below:

(a)“Change of Control” shall mean the occurrence of any of the following events:

(i)Individuals who, as of the effective date of the Plan, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any person becoming a member of the Board
subsequent to the effective date of the Plan whose election, or nomination for
the election by the Company’s stockholders, was approved by a vote of at least a
majority of the Board members then comprising the Incumbent Board shall be, for
purposes of this clause (i), considered as though such person were a member of
the Incumbent Board as of the effective date of the Plan;
(ii)Consummation of a reorganization, merger or consolidation, in each case,
with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of the Voting Power of the
reorganized, merged or consolidated entity;
(iii)Any person becomes the beneficial owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such person, any securities acquired directly from the Company or its
affiliates) representing 30% or more of the Voting Power of the Company’s then
outstanding securities;
(iv)A liquidation or dissolution of the Company; or
(v)The sale of all or substantially all of the assets of the Company.

(b)“Continuous Employment” shall mean the absence of any interruption or
termination of employment with the Company and its Subsidiaries and the
performance of substantial services.  Continuous Employment shall not be
considered interrupted or terminated in the case of sick leave, short-term
disability (as defined in the Company’s sole discretion), military leave or any
other leave of absence approved by the Company unless and until there is a
Separation from Service (as defined in Section 1(f) below).
(c)“Divestiture” shall mean a permanent disposition to a person other than the
Company of a plant or other facility or property at which the Participant
performs a majority of the Participant’s services, whether such disposition is
effected by means of a sale of assets, a sale of Subsidiary stock or otherwise.
(d)“Early Retirement” shall mean Separation from Service with the Company and
its Subsidiaries when the Participant (i) is at least age 55, and (ii) has at
least ten years of credited service with the Company and its Subsidiaries.
(e)“Normal Retirement” shall mean a Separation from Service with the Company and
its Subsidiaries on or after attaining age 65.
(f) “Performance Period” shall mean the three-year period commencing on
__________ and ending on __________, which is comprised of the following three
annual sub-periods (or “Sub-Periods”): __________through __________,
__________through __________, and __________through __________.  

2

--------------------------------------------------------------------------------

(g)“Performance Targets” shall mean the applicable performance goals set forth
on Exhibit A.
(h)“Separation from Service,” “termination of employment” and similar terms
shall mean the date that the Participant incurs a “separation from service”
within the meaning of Section 409A of the Code.  As used in connection with the
definition of “Separation from Service,” the term “Company” includes Lamb Weston
Holdings, Inc. and any other entity that, with Lamb Weston Holdings, Inc.,
constitutes a controlled group of corporations (as defined in Section 414(b) of
the Code), or a group of trades or businesses (whether or not incorporated)
under common control (as defined in Section 414(c) of the Code), substituting
25% for the 80% ownership level for purposes of both Sections 414(b) and Section
414(c) of the Code.
(i)“Specified Employee” is as defined under Section 409A of the Code and
Treasury Regulation Section 1.409A-1(i).  
(j)“Successors” shall mean the beneficiaries, executors, administrators, heirs,
successors and assigns of a person.

2.Vesting of Performance Shares.

(a)Normal Vesting.  Subject to the terms and conditions of the Notice, the Plan,
this Agreement and Exhibit A to this Agreement, the Performance Shares covered
by this Agreement shall become nonforfeitable (“Vest” or similar terms) to the
extent that:
(i)Except as provided in Section 2(b) or Section 2(c) below, the Participant
remains Continuously Employed by the Company or a Subsidiary through the Vesting
Date; and
(ii)The applicable Performance Targets set forth on Exhibit A for the
Performance Period are achieved, which level of achievement must be certified by
the Committee in writing within 90 days after the end of the Performance Period
(the “Committee Determination Date”).  For the avoidance of doubt, references in
this Agreement to determinations and/or payments to be made after or following
“the end of the Performance Period” shall be applied only to the Performance
Period collectively comprised of all three Sub-Periods (and not to any
Sub-Period individually).  


Any Performance Shares that do not satisfy both Section 2(a)(i) and Section
2(a)(ii) will be forfeited.  

(b)Termination of Employment.  If, prior to the Vesting Date, the Participant’s
employment with the Company and its Subsidiaries shall terminate:
(i)by reason of Normal Retirement occurring on or after the date that is 12
months after the Date of Approval or death, the Performance Shares shall remain
subject to performance through the end of the Performance Period and shall
become Vested (based upon actual achievement of the applicable Performance
Targets set forth in Exhibit A) in accordance with the terms and conditions of
this Section 2 as if the Participant had remained Continuously Employed from the
Date of Grant until the Vesting Date (or, if earlier, the occurrence of a Change
of Control to the extent a Replacement Award is not provided).
(ii)by reason of Early Retirement or involuntary termination due to disability,
position elimination, reduction in force (each as defined in the Company's sole
discretion), or Divestiture, in each case, occurring on or after the date that
is 12 months after the Date of Approval, the Performance Shares shall remain
subject to performance through the end of the Performance Period and shall
become Vested (based upon actual achievement of the applicable Performance
Targets set forth in Exhibit A) in accordance with the terms and conditions of
this Section 2 on a pro-rata basis in an amount equal to the product of (A) the
number of Performance Shares in which the Participant would have Vested in
accordance with the terms and conditions of this Section 2 if the Participant
had remained Continuously Employed from the Date of Grant until the Vesting Date
(or, if earlier, the occurrence of a Change of Control to the extent a
Replacement Award is not provided), multiplied by (B) a fraction, the numerator
of which is the total number of calendar days during which the Participant was
employed by the Company or a Subsidiary during the period beginning on
__________ and ending on the Separation from Service and the denominator of
which is the total number of calendar days beginning on __________ and ending on
__________, rounded to the nearest whole number of Performance Shares.
3

--------------------------------------------------------------------------------

(iii)for Cause or any reason other than as described in Sections 2(b)(i) or
2(b)(ii) prior to the Vesting Date, then all Performance Shares, whether Vested
or unvested prior to the Vesting Date, shall be immediately forfeited without
further consideration to the Participant.


For the avoidance of doubt, any Vested Performance Shares pursuant to Sections
2(b)(i) or 2(b)(ii) will be settled pursuant to Section 3(a) hereof.

(c)Accelerated Vesting in Connection with a Change of Control.
(i)If a Change of Control occurs prior to the end of the Performance Period, and
the Participant has been in Continuous Employment between the Date of Grant and
the date of such Change of Control, then the Participant shall Vest in a number
of  Performance Shares equal to the greater of (1) the number of Performance
Shares in which the Participant would Vest based on actual performance through
the most recent date prior to the Change of Control for which achievement of
Performance Targets can reasonably be determined, as certified by the Committee
as constituted immediately prior to the Change of Control and (2) the target
number of Performance Shares subject to this Agreement, rounded to the nearest
whole number of Performance Shares, except to the extent that (I) such
Performance Shares have previously been forfeited, or (II) a Replacement Award
is provided to the Participant to replace, continue or adjust the outstanding
Performance Shares (the “Replaced Award”).  
(ii)If a Change of Control occurs after the end of the Performance Period but
before the Committee Determination Date, then all earned Performance Shares will
become 100% Vested, except to the extent that (I) such Performance Shares have
previously been forfeited, or (II) a Replacement Award is provided to the
Participant to replace, continue or adjust the outstanding Performance Shares.  
(iii)If, within a period of two years following a Change of Control, the
Participant’s employment with the Company, a Subsidiary or any of its or their
successors after the Change of Control (as applicable, the “Successor Company”)
is terminated by the Participant for Good Reason or by the Successor Company
other than for Cause prior to the Vesting Date, to the extent that the
Replacement Award has not previously been Vested or forfeited, the Replacement
Award will become 100% Vested (and become entitled to settlement as specified in
Section 3(b)(i)).
(iv)For purposes of this Agreement, a “Replacement Award” means an award (A) of
the same type as the Replaced Award (i.e., restricted stock or restricted stock
units) but with any remaining performance conditions of the Replaced Award
deemed satisfied at the greater of (i) the actual level of performance as of the
Change of Control, if reasonably measurable, and (ii) the target level of
performance, in each case without proration, and subject to continued service
through the Vesting Date (B) that has a value at least equal to the value of the
Replaced Award, including at the deemed level of performance as determined in
clause (A) above, as applicable, (C) that relates to publicly traded equity
securities of the Successor Company in the Change of Control (or another entity
that is affiliated with the Successor Company following the Change of Control),
(D) the tax consequences of which for such Participant under the Code, if the
Participant is subject to U.S. federal income tax under the Code, are not less
favorable to the Participant than the tax consequences of the Replaced Award,
and (E) the other terms and conditions of which are not less favorable to the
Participant than the terms and conditions of the Replaced Award (including the
provisions that would apply in the event of a subsequent change of control).  A
Replacement Award may be granted only to the extent it does not result in the
Replaced Award or Replacement Award failing to comply with or ceasing to be
exempt from Section 409A of the Code.  Without limiting the generality of the
foregoing, the Replacement Award may take the form of a continuation of the
Replaced Award if the requirements of the preceding two sentences are satisfied.
 The determination of whether the conditions of this Section 2(c)(iv) are
satisfied will be made in good faith by the Committee, as constituted
immediately before the Change of Control, in its sole discretion.
(v)For purposes of this Agreement, “Cause” means: (A) the willful and continued
failure by the Participant to substantially perform the Participant’s duties
with the Successor Company (other than any such failure resulting from
termination by the Participant for Good Reason) after a demand for substantial
performance is delivered to the Participant that specifically identifies
4

--------------------------------------------------------------------------------

the manner in which the Successor Company believes that the Participant has not
substantially performed the Participant’s duties, and the Participant has failed
to resume substantial performance of the Participant’s duties on a continuous
basis within five days of receiving such demand; (B) the willful engaging by the
Participant in conduct which is demonstrably and materially injurious to the
Successor Company, monetarily or otherwise; or (C) the Participant’s conviction
of, or plea of nolo contendere to, (I) a felony or (II) a misdemeanor which
impairs the Participant’s ability substantially to perform the Participant’s
duties with the Successor Company.  For the purposes of this definition, no act,
or failure to act, on the Participant’s part shall be deemed “willful” unless
done, or omitted to be done, by the Participant not in good faith and without
reasonable belief that the Participant’s action or omission was in the best
interest of the Successor Company.
(vi)For purposes of this Agreement, “Good Reason” means: (A) any material
failure of the Successor Company to comply with and satisfy any of the terms of
any employment or change in control (or similar) agreement between the Successor
Company and the Participant pursuant to which the Participant provides services
to the Successor Company; (B) any significant involuntary reduction of the
authority, duties or responsibilities held by the Participant immediately prior
to the Change of Control (and, for the avoidance of doubt, involuntary removal
of the Participant from an officer position that the Participant holds
immediately prior to the Change of Control will not, by itself, constitute a
significant involuntary reduction of the authority, duties or responsibilities
held by the Participant immediately prior to the Change of Control); (C) any
material involuntary reduction in the aggregate target cash remuneration
opportunity of the Participant as in effect immediately prior to the Change of
Control; or (D) requiring the Participant to become based at any office or
location more than 50 miles from the office or location at which the Participant
was based immediately prior to such Change of Control, except for travel
reasonably required in the performance of the Participant’s responsibilities;
provided, however, that no termination shall be deemed to be for Good Reason
unless (x) the Participant provides the Successor Company with written notice
setting forth the specific facts or circumstances constituting Good Reason
within ninety days after the initial existence of the occurrence of such facts
or circumstances, (y) the Successor Company fails to cure such facts or
circumstances within thirty days of its receipt of such written notice, and (z)
the Participant actually terminates employment within thirty days following the
end of the Successor Company’s thirty-day cure period, if such event or
circumstance has not been cured.
(vii)If a Replacement Award is provided, notwithstanding anything in this
Agreement to the contrary, any outstanding Performance Shares which at the time
of the Change of Control are not subject to a "substantial risk of forfeiture"
(within the meaning of Section 409A of the Code) will be deemed to be Vested at
the time of such Change of Control (and such Vested Performance Shares shall be
settled in accordance with Section 3(b)(i) below).

(d)Forfeiture of Performance Shares.  Subject to Section 2(b)(iii), any
Performance Shares that have not Vested pursuant to Section 2(a), Section 2(b),
or Section 2(c) will be forfeited automatically and without further notice
(including if the Participant ceases to be in Continuous Employment prior to the
Vesting Date for any reason other than as described in Section 2(b) or Section
2(c)).

3.Settlement of Performance Shares.

(a)Normal.  Subject to Section 3(b), the Company will issue to the Participant
one share of Stock for each earned Performance Share as soon as practicable
following the Committee Determination Date, but no later than the 15th day of
the third month of the calendar year following the calendar year in which the
Performance Shares become vested (the “Payment Date”).
(b)Other Settlement Events.  Notwithstanding Section 3(a), to the extent the
Performance Shares are Vested Performance Shares on the dates set forth below
and to the extent the Vested Performance Shares have not previously been Vested,
forfeited or settled, the Company will settle such Vested Performance Shares as
follows:
(i)Separation from Service.  If there are such Vested Performance Shares upon
the Participant's Separation from Service pursuant to Section 2(c)(iii) hereof,
within thirty days of
5

--------------------------------------------------------------------------------

the Participant's Separation from Service, one share of Stock will be issued for
each such Vested Performance Share.
(ii)Change of Control.  If there are such Vested Performance Shares upon a
Change of Control, one share of Stock will be issued for each such Vested
Performance Share as of the date of the Change of Control; provided, however,
that if such Change of Control would not qualify as a permissible date of
distribution under Section 409A(a)(2)(A) of the Code, and the regulations
thereunder, and where Section 409A of the Code applies to such distribution, the
Participant is entitled to receive the corresponding payment on the date that
would have otherwise applied pursuant to Section 3 as though such Change of
Control had not occurred.

(c)Payment of Taxes Upon Settlement. As a condition of the issuance of shares of
Stock upon settlement of Performance Shares hereunder, the Participant agrees to
remit to the Company at the time of settlement any taxes or other amounts
required to be withheld by the Company under Federal, State or local law as a
result of the settlement of the Performance Shares. As a condition of the
issuance of shares of Stock upon settlement of Performance Shares hereunder, the
Participant agrees that the Company will deduct from the total shares to be
issued as a result of the Vesting of the Performance Shares a sufficient number
of shares to satisfy the required statutory withholding amount, which may exceed
the minimum statutory tax withholding amount only if it would not cause adverse
accounting or tax consequences for the Company or a Subsidiary.
(d)Specified Employee.  Notwithstanding anything (including any provision of the
Agreement or the Plan) to the contrary, if a Participant is a Specified Employee
and if the Performance Shares are subject to Section 409A of the Code, payment
to the Participant on account of a Separation from Service shall, to the extent
required to comply with Treasury Regulation Section 1.409A-3(i)(2), be made to
the Participant on the earlier of (i) the Participant’s death or (ii) the first
business day (or within 30 days after such first business day) that is more than
six months after the date of Separation from Service.  Notwithstanding anything
contained herein to the contrary, the Participant shall not be considered to
have terminated employment with the Company or any Subsidiary for purposes of
any payments under this Agreement which are subject to Section 409A of the Code
until the Participant has incurred a Separation from Service.  In the Company’s
sole and absolute discretion, interest may be paid due to such delay.  Further,
any interest will be calculated in the manner determined by the Company in its
sole and absolute discretion in a manner that qualifies any interest as
reasonable earnings under Section 409A of the Code.  Dividend equivalents will
not be paid with respect to any dividends that would have been paid during the
delay if the Stock had been issued.  To the extent required for purposes of
Section 409A of the Code, each installment that vests under this Agreement shall
be construed as a separate identified payment for purposes of Section 409A of
the Code.

4.Non-Transferability of Performance Shares. The Performance Shares may not be
assigned, transferred, pledged or hypothecated in any manner (otherwise than by
will or the laws of descent or distribution) nor may the Participant enter into
any transaction for the purpose of, or which has the effect of, reducing the
market risk of holding the Performance Shares by using puts, calls or similar
financial techniques. The Performance Shares subject to this Agreement may be
settled during the lifetime of the Participant only with the Participant or the
Participant’s guardian or legal representative. Upon any attempt to transfer,
assign, pledge, hypothecate, or otherwise dispose of the Performance Shares or
any related rights to the Performance Shares that is contrary to the provisions
of this Agreement or the Plan, or upon the levy of any attachment or similar
process upon the Performance Shares or such rights, the Performance Shares and
such rights shall immediately become null and void. The terms of this Agreement
shall be binding upon the Successors of the Participant.
5.Stock Subject to the Performance Shares; Compliance with Law.  The Company
will not be required to issue or deliver any shares of Stock or any certificate
or certificates for shares of Stock  with respect to the Participant’s
Performance Shares until such shares have been listed (or authorized for listing
upon official notice of issuance) upon each stock exchange on which outstanding
shares of the same class are then listed and until the Company has taken such
steps as may, in the opinion of counsel for the Company, be required by law and
applicable regulations, including the rules and regulations of the Securities
and Exchange Commission, and state securities laws and regulations, in
connection with the issuance of such shares, and the listing of such shares on
each such exchange.
6.Rights as Stockholder.  The Participant or his/her Successors shall have no
rights as stockholder with respect to any Performance Shares or underlying
shares covered by this Agreement until the Participant or his/her

6

--------------------------------------------------------------------------------

Successors shall have become the beneficial owner of such shares on the Payment
Date.
7.Dividend Equivalents.  Upon the payment of earned Performance Shares as of the
Payment Date, the Participant shall receive additional shares of Stock equal in
value to the accrued dividend equivalents. The amount of dividend equivalents
for each Performance Share earned shall equal the dividends paid on one share of
Stock for each dividend whose record date occurs during the period between the
Date of Grant and the Payment Date.
8.Adjustments Upon Changes in Capitalization; Change of Control.  In the event
of any change in corporate capitalization, corporate transaction, sale or other
disposition of assets or similar corporate transaction or event involving the
Company as described in Section 5.5 of the Plan, the Committee shall make
equitable adjustment as it determines necessary and appropriate in the number
and type of shares subject to this Agreement; provided, however, that no
fractional share shall be issued upon subsequent settlement of the Performance
Shares.  No adjustment shall be made if such adjustment is prohibited by Section
5.5 of the Plan (relating to Section 409A of the Code).
9.Notices.  Each notice relating to this Agreement shall be deemed to have been
given on the date it is received. Each notice to the Company shall be addressed
to its principal Office in Eagle, Idaho, Attention: Compensation. Each notice to
the Participant or any other person or persons entitled to shares issuable upon
settlement of the Performance Shares shall be addressed to the Participant’s
address and may be in written or electronic form. Anyone to whom a notice may be
given under this Agreement may designate a new address by giving notice to the
effect.
10.Benefits of Agreement. This Agreement shall inure to the benefit of and be
binding upon each successor of the Company. All obligations imposed upon the
Participant and all rights granted to the Company under this Agreement shall be
binding upon the Participant's Successors. This Agreement shall be the sole and
exclusive source of any and all rights which the Participant or his/her
Successors may have in respect to the Plan or this Agreement.
11.No Right to Continued Employment.  Nothing in this Agreement shall interfere
with or affect the rights of the Company or the Participant under any employment
agreement or confer upon the Participant any right to continued employment with
the Company or a Subsidiary.
12.Resolution of Disputes.  Any dispute or disagreement which should arise under
or as a result of or in any way related to the interpretation, construction or
application of this Agreement will be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive for all
purposes. This Agreement and the legal relations between the parties hereto
shall be governed by and construed in accordance with the laws of the state of
Delaware.
13.Section 409A of the Code.  To the extent applicable, this Agreement is
intended to comply with Section 409A of the Code and any regulations or notices
provided thereunder.  This Agreement and the Plan shall be interpreted in a
manner consistent with this intent. The Company reserves the unilateral right to
amend this Agreement on written notice to the Participant in order to comply
with Section 409A of the Code.  The Company makes no representation that any or
all of the payments described in this Agreement will be exempt from or comply
with Section 409A of the Code and makes no undertaking to preclude Section 409A
of the Code from applying to any such payment.  None of the Company or any
Subsidiary, or any of its or their contractors, agents and employees, nor the
Board or any member of the Board, shall be liable for any consequences of any
failure to follow the requirements of Section 409A of the Code or any guidance
or regulations thereunder.
14.Clawback Policy and Stock Ownership Guidelines.  Shares of Stock issued upon
settlement of the Performance Shares shall be subject to any stock ownership
guidelines of the Company applicable to the Participant. This Agreement and the
Performance Shares are subject to the Company’s clawback policy as may be in
effect from time to time, including, as applicable, being subject to recoupment
or clawback by the Company on the terms and conditions as provided for under
Section 10D of the Act and any applicable rules or regulations hereinafter
promulgated by the Securities and Exchange Commission or any national securities
exchange or national securities association on which the Stock may be traded.
 Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement prevents the Participant from providing, without prior notice to the
Company, information to governmental authorities regarding possible legal
violations or otherwise testifying or participating in any investigation or
proceeding by any governmental authorities regarding possible legal violations,
and for purpose of clarity the Participant is not prohibited from providing
information voluntarily

7

--------------------------------------------------------------------------------

to the Securities and Exchange Commission pursuant to Section 21F of the
Securities Exchange Act of 1934.
15.Amendment.  Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto.
16.Severability.  If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances shall not be affected, and
the provisions so held to be invalid, unenforceable or otherwise illegal shall
be reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
17.Electronic Delivery.  The Company may, in its sole discretion, deliver any
documents related to the Performance Shares and the Participant’s participation
in the Plan, or future awards that may be granted under the Plan, by electronic
means or request the Participant’s consent to participate in the Plan by
electronic means.  The Participant hereby consents to receive such documents by
electronic delivery and, if requested, agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or
another third party designated by the Company.



18.Confidentiality.  It is a condition to the Participant’s receipt of the
Performance Shares that the Participant execute and agree to the terms of the
Company or a Subsidiary’s current and applicable Confidentiality Agreement (the
“Confidentiality Agreement”).  By electronically accepting this Agreement, the
Participant acknowledges that the Participant has either already entered into
such Confidentiality Agreement with the Company or a Subsidiary as of the date
of acceptance or will enter into such agreement within 30 days of the
Participant’s receipt of this grant of Performance Shares.  If such execution is
required and the Participant does not sign and return the Confidentiality
Agreement to [_________] within 30 days of the Participant’s receipt of this
grant of Performance Shares, this grant of Performance Shares and any rights to
the Performance Shares will terminate and become null and void.  The Participant
further acknowledges that as consideration for the Participant’s agreement to
the terms of the Confidentiality Agreement, the Company is providing the
Participant with the opportunity to participate in this grant of Performance
Shares under the Plan and receive the Performance Shares evidenced by this
Agreement.  The Participant understands that this acknowledgment shall be deemed
a part of the Confidentiality Agreement and is to be interpreted in a manner
consistent with its terms.  Furthermore, notwithstanding anything herein to the
contrary, if the Participant breaches any of the Participant’s obligations under
the Confidentiality Agreement, the Participant shall forfeit all Performance
Shares and related dividend equivalents evidenced by this Agreement that have
not Vested as of the date the Company becomes aware of such breach.  

8

--------------------------------------------------------------------------------